
	
		I
		112th CONGRESS
		1st Session
		H. R. 2557
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2011
			Mr. Smith of New
			 Jersey (for himself, Mr.
			 Wolf, Mr. Holden, and
			 Mr. Gibson) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To provide for the establishment of the Tick-Borne
		  Diseases Advisory Committee.
	
	
		1.Establishment of a tick-borne
			 diseases advisory committee
			(a)EstablishmentNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Health and Human Services (referred to in this Act as the
			 Secretary) shall establish within the Office of the Secretary an
			 advisory committee to be known as the Tick-Borne Diseases Advisory Committee
			 (referred to in this section as the Committee).
			(b)DutiesThe
			 Committee shall advise the Secretary and the Assistant Secretary for Health
			 regarding the manner in which such officials can—
				(1)ensure interagency
			 coordination and communication and minimize overlap regarding efforts to
			 address tick-borne diseases;
				(2)identify
			 opportunities to coordinate efforts with other Federal agencies and private
			 organizations addressing such diseases;
				(3)ensure interagency
			 coordination and communication with constituency groups;
				(4)ensure that a
			 broad spectrum of scientific viewpoints is represented in public health policy
			 decisions and that information disseminated to the public and physicians is
			 balanced; and
				(5)advise relevant
			 Federal agencies on priorities related to the Lyme and tick-borne
			 diseases.
				(c)Membership
				(1)Appointed
			 members
					(A)In
			 generalThe Secretary shall appoint the voting members of the
			 Committee from among individuals who are not officers or employees of the
			 Federal Government.
					(B)GroupsThe
			 voting members of the Committee shall include the following:
						(i)At
			 least 4 members from the scientific community representing the broad spectrum
			 of viewpoints held within the scientific community related to Lyme and other
			 tick-borne diseases.
						(ii)At
			 least 2 representatives of tick-borne disease voluntary organizations.
						(iii)At
			 least 2 health care providers, including at least 1 full-time practicing
			 physician, with relevant experience providing care for individuals with a broad
			 range of acute and chronic tick-borne diseases.
						(iv)At
			 least 2 patient representatives who are individuals who have been diagnosed
			 with a tick-borne disease or who have had an immediate family member diagnosed
			 with such a disease.
						(v)At
			 least 2 representatives of State and local health departments and national
			 organizations that represent State and local health professionals.
						(C)DiversityIn
			 appointing members under this paragraph, the Secretary shall ensure that such
			 members, as a group, represent a diversity of scientific perspectives relevant
			 to the duties of the Committee.
					(2)Ex officio
			 membersThe Secretary shall designate, as nonvoting, ex officio
			 members of the Committee, representatives overseeing tick-borne disease
			 activities from each of the following Federal agencies:
					(A)The Centers for
			 Disease Control and Prevention.
					(B)The National
			 Institutes of Health.
					(C)The Agency for
			 Healthcare Research and Quality.
					(D)The Food and Drug
			 Administration.
					(E)The Office of the
			 Assistant Secretary for Health.
					(F)Such additional
			 Federal agencies as the Secretary determines to be appropriate.
					(3)Co-chairpersonsThe
			 Secretary shall designate the Assistant Secretary for Health as the
			 co-chairperson of the Committee. The appointed members of the Committee shall
			 also elect a public co-chairperson. The public co-chairperson shall serve a
			 2-year term.
				(4)Term of
			 appointmentThe term of service for each member of the Committee
			 appointed under paragraph (1) shall be 4 years.
				(5)VacancyA
			 vacancy in the membership of the Committee shall be filled in the same manner
			 as the original appointment. Any member appointed to fill a vacancy for an
			 unexpired term shall be appointed for the remainder of that term. Members may
			 serve after the expiration of their terms until their successors have taken
			 office.
				(d)MeetingsThe
			 Committee shall hold public meetings, except as otherwise determined by the
			 Secretary, after providing notice to the public of such meetings, and shall
			 meet at least twice a year with additional meetings subject to the call of the
			 co-chairpersons. Agenda items with respect to such meetings may be added at the
			 request of the members of the Committee, including the co-chairpersons.
			 Meetings shall be conducted, and records of the proceedings shall be
			 maintained, as required by applicable law and by regulations of the
			 Secretary.
			(e)ReportNot
			 later than 1 year after the date of the enactment of this Act, and annually
			 thereafter, the Committee, through the Director of the Centers for Disease
			 Control and Prevention and the Director of the National Institutes of Health,
			 shall submit a report to the Secretary. Each such report shall contain, at a
			 minimum—
				(1)a
			 description of the Committee’s functions;
				(2)a
			 list of the Committee’s members and their affiliations; and
				(3)a
			 summary of the Committee’s activities and recommendations during the previous
			 year, including any significant issues regarding the functioning of the
			 Committee.
				(f)Authorization of
			 AppropriationsOf the amounts made available to the Department of
			 Health and Human Services for general departmental management for fiscal years
			 2012 through 2016, there is authorized to be appropriated $250,000 for each of
			 such fiscal years to carry out this Act. Amounts made available to carry out
			 this Act shall be used for the expenses and per diem costs incurred by the
			 Committee under this section in accordance with the Federal Advisory Committee
			 Act, except that no voting member of the Committee shall be a permanent
			 salaried employee.
			
